Citation Nr: 0301823	
Decision Date: 01/30/03    Archive Date: 02/07/03	

DOCKET NO.  01-09 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The record indicates that the veteran had periods of active 
duty for training from July to December 1966 and November 
1989 to December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied waiver of recovery of an 
overpayment in the calculated amount of $6,741, because there 
had been bad faith on the part of the veteran in creation of 
the overpayment.


FINDINGS OF FACT

1.  The veteran was in receipt of Social Security benefits as 
of December 1, 1999; the veteran did not notify VA of this 
additional income until after VA terminated his improved 
disability pension because of this income.

2.  The veteran's failure to notify the VA of his receipt of 
Social Security benefits in December 1999 was done with 
knowledge that the likely consequences of that failure would 
be that he would continue to receive a higher rate of 
improved disability pension even though he was aware that a 
reduction in his improved disability pension was required if 
he had an increase in his income.


CONCLUSION OF LAW

Bad faith on the part of the veteran precludes waiver of 
recovery of an overpayment of improved disability pension 
benefits.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans' Claims Assistance Act of 2000 (VCAA) is not 
applicable to the issue of waiver of recovery of an 
overpayment of improved disability pension benefits. 
Barger v. Principi, 16 Vet. App. 132 (2002).  

The record reflects that the veteran filed a formal claim for 
improved disability pension benefits in March 1997.  At that 
time he reported that he was not in receipt of any Social 
Security benefits because he had been denied such benefits 
and this denial had been under appeal since 1993.

By decision in August 1998 the veteran was found to be 
permanently and totally disabled for pension purposes.  In 
September 1998 the veteran submitted an additional statement 
regarding his income.  This statement reflects that he was 
not in receipt of any Social Security benefits and had not 
applied to receive such benefits.  

By official letter, dated in September 1998, the veteran was 
informed that his improved disability pension award had been 
approved, effective April 1, 1997.  He was informed of the 
monthly rate of his award and that his pension rate depended 
upon his income.  He was also informed of what income had 
been counted to calculate his pension, and that zero income, 
including $0 from Social Security, had been considered.  He 
was informed that he should inform the VA quickly if there 
was any change in his income.  

The record reflects that in October 1998 the veteran 
submitted an eligibility verification report reflecting that 
he had zero income, including zero income from Social 
Security.  

In June 2000 the VA was made aware that the veteran had been 
in receipt of Social Security benefits, effective December 1, 
1999.  The veteran did not respond to a June 2000 letter 
informing him that the VA proposed to stop his improved 
disability pension benefit payments effective December 1, 
1999.  By official letter, dated in August 2000, the veteran 
was informed that his award of improved disability pension 
benefits was terminated effective December 1, 1999, because 
of his receipt of Social Security benefits. 

The law precludes waiver of recovery of an overpayment or a 
waiver of collection of any indebtedness where there is bad 
faith on the part of the person having an interest in 
obtaining a waiver of such recovery or the collection of such 
indebtedness.  38 U.S.C.A. § 5302.  Bad faith "generally 
describes unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, a debtor's conduct 
in connection with a debt arising from participation in a VA 
benefit/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government."  38 C.F.R. § 1.965(b)(2).  

When the veteran submitted his request for waiver of the 
overpayment of improved disability pension benefits, he 
indicated that he did not believe that Social Security 
benefits counted as income.  In his notice of disagreement, 
received in March 2001, he indicated that when he received 
his Social Security benefits he had asked the county 
veterans' service officer what to do.  The county service 
officer told him not to worry about it.  A review of the 
record reflects that a September 1998 letter from the county 
service officer, identified by the veteran in his notice of 
disagreement, indicates that the county service officer is 
employed by St. John's County, Florida.  

The veteran asserts that he was not aware that Social 
Security benefits were counted as income and provides the 
basis of that assertion as being a statement from a county 
service officer that he should not worry about his receipt of 
Social Security benefits.  The record indicates that the 
veteran was informed, by VA, in September 1998, that his 
improved disability pension depended upon his income and that 
his income was considered to be zero, including $0 from 
Social Security.  The record also indicates that the veteran 
had previously reported, to VA on VA forms, that he was in 
receipt of $0 from Social Security.  The Board believes that 
this written notice directly from the VA, and previous 
reports to VA, on forms provided by VA, are of greater 
probative weight than a statement by a county veterans' 
service officer.  Therefore, a preponderance of the evidence 
supports a finding that the veteran was aware that his Social 
Security benefits would be counted in calculating the rate of 
his pension.  

Further, the September 1998 VA letter to the veteran informed 
him that he should immediately inform VA if there was any 
income change.  The veteran recognized that his receipt of 
Social Security benefits was an income change, but instead of 
informing VA, he went to a county veterans' service officer.  
He then relied upon the statement of the county veterans' 
service officer to relieve him of the obligation to inform VA 
of his receipt of Social Security benefits.  However, there 
is no indication that the veteran was ever advised by VA that 
his Social Security benefits were not counted and the veteran 
does not indicate that the county veterans' service officer 
ever informed him that Social Security benefits were not 
counted.  Therefore, with consideration that the veteran had 
been informed that he must immediately report, to VA, any 
income changes, and that he was aware that his receipt of 
Social Security benefits was an income change, a 
preponderance of the evidence supports a finding that the 
veteran was aware that his receipt of Social Security 
benefits was an income change and that he should immediately 
report these to VA.  

With consideration of the above, and that the September 1998 
letter informed him that his pension rate depended on his 
income, with $0 considered from Social Security, a 
preponderance of the evidence supports a finding that the 
veteran was aware that if he reported his receipt of Social 
Security benefits, it would result in a reduction of his VA 
improved disability pension.  

On the basis of the above analysis, a preponderance of the 
evidence supports a finding that the veteran's conduct, in 
failing to promptly report his receipt of Social Security 
benefits was undertaken with the intent to seek an unfair 
advantage of the VA with knowledge of the likely 
consequences, which were his continued receipt of a larger 
improved disability pension benefit than to which he would be 
entitled if he were to have promptly reported his receipt of 
Social Security benefits.  It was the veteran's bad faith in 
failing to promptly report his receipt of Social Security 
benefits, for the purpose of seeking unfair advantage, that 
resulted in a loss to the Government by creating the 
overpayment in the calculated amount of $6,741.

On the basis of the above analysis, a preponderance of the 
evidence reflects that the veteran had knowledge that if he 
did not inform VA of his receipt of Social Security benefits 
he would continue to receive an improved disability pension 
benefit at a greater rate than he would if he informed VA of 
his receipt of Social Security benefits.  As a result of the 
veteran's deceptive silence, he was paid an amount of 
improved disability pension benefits greater than to which he 
was entitled, resulting in a loss to the Government.  
Therefore, the veteran acted with bad faith and waiver of 
recovery of the overpayment of improved disability pension 
benefits is precluded without consideration of equity and 
good conscience.  


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

